SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-54375 Date of Report: December 20, 2011 PANAM TERRA, INC. (Exact name of registrant as specified in its charter) Nevada 20-2609195 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 900 Biscayne Blvd., Suite 3307, Miami, FL (Address of principal executive offices) (Zip Code) (305) 610-8000 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Compensatory Arrangements of Certain Officers On December 20, 2011, the Board of Directors of the Company approved a Compensation Agreement between the Company and Angel Lana, its Chief Financial Officer.The agreement provides that Mr. Lana will serve as Chief Financial Officer during 2011.Mr. Lana will be an independent contractor, and will serve on a part-time basis without any specific time commitment.For his services during 2011, the Company will issue to Mr. Lana, at the end of the year, 750,000 shares of common stock. Item 9.01Financial Statements and Exhibits Exhibits 10-a Compensation Agreement dated as of January 1, 2011 between PanAm Terra, Inc. and Angel Lana. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. Dated:December 22, 2011 PanAm Terra, Inc. By: /s/ Alexandre Clug Alexandre Clug Chief Executive Officer
